By the Court, Savage, C. J.
The plaintiff proceeded in p;g gujt before the return day of the copias. Until then, the defendants were not bound to appear, and could not be considered in court for any purpose. The motion is granted, with costs.
Anon.
A commissioner ties'tf a j udgej &e. has not power to make an order reguTOissSn^of atformes,
Case of clerkship. Application was made to admit a law student to examination as an attorney of this court, on pro¿¡uc¡ng a certificate of his having served a clerkship in confor0 . . > mity to an order of a commissioner, making an allowance for classical studies, and prescribing the term of professional studies,.
By the. Court, Savage, C. J.
Orders in cases of this kind, made by commissioners, are of no validity, and are not regarded by the court. The powers of commissioners do not extend to such cases. The regulating the admission of attornies peculiarly belongs to the court and to the judges themselves, and should not be interfered in by commissioners.